LANE, Judge,
concurring:
I concur with my brethren that the evidence reasonably raised an affirmative defense and that the military judge’s failure to instruct thereon was error. I also concur that the error was prejudicial, that is, not harmless, and that the findings of guilty of Charge II and its Specification cannot be affirmed.
I write separately to express my concern for the recent holding in United States v. Barnes, 39 M.J. 230 (C.M.A.1994), that, in cases of this nature, the “appropriate [standard of] review is ... harmlessness.” Id. at 231 n. 1. First, I agree with Judge Wiss that the majority’s reliance on United States v. Palacios, 37 M.J. 366 (C.M.A.1993) is misplaced. Barnes, 39 M.J. at 234 n. *. More important, I believe that the Court of Military Appeals is retreating from the proper rule that it only recently arrived at, that failure to instruct on a reasonably raised affirmative defense is prejudicial error. United States v. McMonagle, 38 M.J. 53, 61 (C.M.A.1993). In my opinion, any failure to instruct on an element of an offense or on a defense reasonably raised by the evidence, absent an affirmative waiver, is prejudicial per se as it goes to the heart of the determination of innocence or guilt. Thus, there is no room for testing for harmlessness. United States v. Mance, 26 M.J. 244, 255 (C.M.A.1988) (Everett, C.J.).